per curiam:
El querellado Pedro Ferrer Colón no ha sa-tisfecho el pago de la cuota de colegiación al Colegio de Abogados de Puerto Rico correspondiente a 1993, a pesar del requerimiento contenido en nuestra Resolución de 30 de noviembre de 1993. Dicha omisión constituye un incum-plimiento con la Ley Núm. 75 de 2 de julio de 1987, según enmendada, 4 L.P.R.A. see. 2001 et seq., y de la Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. sees. 771-783). Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); Schneider v. Colegio de Abogados, 682 F. Supp. 674 (D. P.R. *1471988), confirmada por el Tribunal de Apelaciones para el Primer Circuito, 917 F.2d 620 (1990).
Tomando en consideración su renuencia injustificada a satisfacer el pago de tal cuota de colegiación (In re Vega González, 116 D.P.R. 379, 381 (1985); Colegio de Abogados v. Schneider, supra; In re Serrallés III, 119 D.P.R. 494, 495-496 (1987); In re Duprey Maese, 120 D.P.R. 565 (1988)), y su indiferencia en responder a las órdenes de este Tribunal, lo cual de por sí conlleva la imposición de sanciones disciplinarias severas In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Colón Torres, 129 D.P.R. 490 (1991); In re Nicot Santana, 129 D.P.R. 717 (1992); se decreta la suspen-sión indefinida del abogado Pedro Ferrer Colón del ejerci-cio de la abogacía en esta jurisdicción.
Habiendo cesado dicho abogado en el ejercicio del nota-riado hace más de nueve (9) años, por lo cual entregó en-tonces su obra notarial al Archivero Notarial del Distrito de San Juan, nada se dispone a este respecto.

Se dictará sentencia de conformidad.